Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment (moving up claim 25 into claim 21, and cancelling claim 25) was given in an interview (voicemail) with Nam Koh on 4/2/2021.


21. (currently amended): A method of performing a function by a device, the method comprising: 
receiving a user input for requesting performance of at least one function and obtaining information of the at least one function by analyzing the user input;
 comparing information about user interface (UI) elements included in a current page with information about UI elements of screen component information of at least one application and identifying the current page as a page of an application based on the comparison; 7 Appln. No.: 16/984,951 
detecting a target page of the application among a plurality of pages of the application by using the screen component information of the application and the obtained information of the at least one function; and 
determining a path for transitioning from the current page to the target page of the application, which is a page for providing the at least one function; 

performing the at least one function through the target page of the application;  
wherein the plurality of pages of the application include at least one intermediate page, 8Appln. No.: 16/984,951wherein the determined path comprises the current page, the at least one intermediate page, and the target page, and wherein the transitioning to the target page of the application comprises sequentially displaying the at least one intermediate page and the target page.

25. (Cancelled.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
4/2/2021